Case 1:17-cv-12804-LJM-PTM ECF No. 22 filed 12/18/19                    PageID.47   Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION


NEIL KITCHEN,

         Plaintiff,

-vs-                                                          Case No: 2:17-cv-12804
                                                              Hon. Laurie J. Michelson
HURON AND EASTERN RAILWAY
COMPANY, INC.,

         Defendant.
________________________________________/


                            ORDER OF DISMISSAL WITH PREJUDICE

         Pursuant to the Stipulation of the parties,

         IT IS HEREBY ORDERED that this suit is dismissed with prejudice and without costs

to any party.

         This Order disposes of the last remaining claim and closes the file.

         SO ORDERED.

  Dated: December 18, 2019


                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE
